Citation Nr: 0309312	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  01-06 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by elevated liver function tests.  

2.  Entitlement to service connection for a disorder 
manifested by memory loss.

3.  Entitlement to service connection for a disorder 
manifested by sleep disturbance.  

4.  Entitlement to service connection for a disorder 
manifested by bleeding gums.  

5.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

6.  Entitlement to service connection for hearing loss.

WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2001, a statement of the 
case was issued in June 2001, and a substantive appeal was 
received the same month.  The veteran testified at a Board 
videoconference hearing in November 2001.  

The March 2000 rating decision also denied service connection 
for a skin rash and the veteran subsequently perfected an 
appeal with this denial.  At the time of the November 2001 
Board videoconference, the veteran indicated that he no 
longer desired to pursue this appeal.  The issue is no longer 
in appellate status.  

The Board notes that in correspondence which was received at 
the RO in September 2001, the veteran raised the claims of 
entitlement to service connection for hepatitis C, for 
cirrhosis of the liver, for arthritis of the knees, elbows, 
hands and fingers, for gastroesophageal reflux disease, for 
anemia, for nephrolithiasis, for balanitis, for pancytopenia, 
and for his eye sight.  The issues are not inextricably 
intertwined with the current appeal and are, therefore, 
referred to the RO for appropriate action.


REMAND

In July 2002, the Board undertook development of the evidence 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and reports of VA 
examinations have been obtained as a result and are of 
record.  However, this regulation was recently invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  One 
reason for the Federal Circuit's ruling appears to be that 
the regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding, the Board 
must now return the case to the RO so that it may review the 
additional evidence as a preliminary matter.  
 
Additionally, the Board notes that it is unclear from the 
record whether the veteran has been furnished the necessary 
notices required under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Appropriate action at 
the RO level is therefore required for this reason.  

In his June 2001 substantive appeal, the veteran identified 
medical facilities where he has received treatment for the 
disorders in question.  It is not clear whether all available 
records from these facilities have been obtained.  

One of the issues on appeal is entitlement to service 
connection for PTSD.  It does not appear that the veteran has 
been afforded a VA examination for PTSD.  The veteran is a 
combat veteran as demonstrated by his receipt of the Combat 
Infantryman Badge.  

Accordingly, the case is hereby REMANDED for the following 
action:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
 
2.  The RO should contact the Columbia VA 
medical center and the medical facility 
at Fort Jackson (Montcrief) and request 
all pertinent medical treatment records 
since 1989.  

3.  The veteran should be scheduled for a 
VA psychiatric examination in connection 
with his PTSD claim.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any indicated 
special studies or tests should be 
accomplished.  The examiner should 
clearly indicate whether or not the 
veteran suffers from PTSD and, if so, 
whether it is due to combat-related 
stressors.   

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
entire record (including the reports of 
VA examinations conducted in March and 
April 2003 as well as all other evidence 
entered into the record subsequent to the 
June 2001 statement of the case) and 
readjudicate the issues on appeal, in 
light of all pertinent laws and 
regulations as well as pertinent Court 
decisions.  If any benefits sought are 
not granted, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.
 
The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




